Filed 8/19/14 Currie v. U.S. Bank Nat. Assn. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



MANEVA A. CURRIE,                                                    B249584

         Plaintiff and Appellant,                                    (Los Angeles County Super. Ct.
                                                                      No. SC117168)
         v.

U.S. BANK NATIONAL ASSOCIATION
et al.,

         Defendants and Respondents.

         APPEAL from the orders of the Superior Court of Los Angeles, Richard A. Stone,
Judge. Affirmed.
         Maneva A. Currie, in pro. per., for Plaintiff and Appellant.
         Parker · Stanbury and John D. Barrett, Jr., for Defendants and Respondents Pre-
Paid Legal Services, Inc., Parker · Stanbury LLP, and Mathew May.
         Wright, Finlay & Zak, T. Robert Finlay, Jonathan D. Fink, Peter M. Watson, for
Defendants and Respondents U.S. Bank National Association, One West Bank, and
Robert J. Jackson & Associates, Inc.
         Thomas N. Thrasher, Jr.; Wilson, Elser, Moskowitz, Edelman, & Dickerman,
Martin K. Deniston, for Defendant and Respondent Coldwell Banker Residential
Brokerage Company.
                                          _______________________
       Plaintiff Maneva A. Currie filed the operative first amended complaint (FAC)
against various parties alleging a total of 14 causes of action in connection with the
foreclosure of property. Currie appeals from the June 13, 2013 order denying her motion
to reinstate defaults against defendants Pre-Paid Legal Services, Inc., Parker · Stanbury
LLP, Mathew May, U.S. Bank National Association, One West Bank, and Robert J.
Jackson & Associates, Inc. Currie also appeals from the June 20, 2013 order granting the
motion for judgment on the pleadings of defendant Coldwell Banker Residential
Brokerage Company (Coldwell Banker).
       We dismiss Currie’s appeal from the order denying her motion to reinstate defaults
against defendants Pre-Paid Legal Services, Inc., Parker · Stanbury LLP, Mathew May,
U.S. Bank National Association, One West Bank, and Robert J. Jackson & Associates,
Inc. “The right to appeal in a civil case is conferred exclusively by statute. (Powers v.
City of Richmond (1995) 10 Cal.4th 85, 109.) In the absence of a statute authorizing an
appeal, we lack jurisdiction to review a case even by consent, waiver, or estoppel. (In re
Marriage of Lafkas (2007) 153 Cal.App.4th 1429, 1434.)” (Smith v. Smith (2012) 208
Cal.App.4th 1074, 1083.) An appeal from the denial of a motion to reinstate a default is
not listed as an appealable order in Code of Civil Procedure section 904.1. Appellate
jurisdiction does not lie, and the appeal as to these defendants must be dismissed.
       We turn next to Currie’s appeal of the order granting Coldwell Banker’s motion
for judgment on the pleadings. We affirm the order.
       The pleading portion of Currie’s FAC is 92 pages long. The FAC is supported by
an additional 188 pages of attachments. Currie’s opening brief does not set forth the
allegations in the FAC against Coldwell Banker. The brief makes no mention of the basis
for the motion for judgment on the pleadings. Currie does not acknowledge that she did
not file written opposition to the motion, nor does her brief indicate why the court’s
ruling is error. The only mention Currie makes of Coldwell Banker in the argument
section of her opening brief is that Coldwell Banker is “responsible for removing
Appellant’s personal belongings from her residence without lawful documentation, and
refusing to make Appellant’s personal belongings available to her.”

                                             2
       An appellant brief must “[s]upport any reference to a matter in the record by a
citation to the volume and page number of the record where the matter appears.” (Cal.
Rules of Court, rule 8.204(a)(1)(c); see Grant-Burton v. Covenant Care, Inc. (2002) 99
Cal.App.4th 1361, 1379.) While we review a motion for judgment on the pleadings de
novo (Rice v. Center Point, Inc. (2007) 154 Cal.App.4th 949, 954), this standard of
review “‘“does not obligate us to cull the record for the benefit of the appellant in order
to attempt to uncover the requisite triable issues. As with an appeal from any judgment,
it is the appellant’s responsibility to affirmatively demonstrate error and, therefore, to
point out the triable issues the appellant claims are present by citation to the record and
any supporting authority. In other words, review is limited to issues which have been
adequately raised and briefed.” [Citation.]’ (Claudio v. Regents of University of
California (2005) 134 Cal.App.4th 224, 230.)” (Bains v. Moores (2009) 172 Cal.App.4th
445, 455.)
       Currie makes no meaningful attempt on appeal to demonstrate error or prejudice.
(Giorgianni v. Crowley (2011) 197 Cal.App.4th 1462, 1483; see Dabney v. Dabney
(2002) 104 Cal.App.4th 379, 384 [appellate courts “need not consider an argument for
which no authority is furnished”].) We reject Currie’s conclusory allegation that
judgment on the pleadings was improperly granted. (Cal. Const., art. VI, § 13.)




                                              3
                                   DISPOSITION


      The appeal from the order denying the motion to reinstate defaults is dismissed.
The order granting judgment on the pleadings is affirmed. Costs on appeal are awarded
to Pre-Paid Legal Services, Inc., Parker · Stanbury LLP, Mathew May, U.S. Bank
National Association, One West Bank, Robert J. Jackson & Associates, Inc., and
Coldwell Banker Residential Brokerage Company.




             KRIEGLER, J.


We concur:




             MOSK, Acting P. J.




             MINK. J. *




      *  Retired judge of the Los Angeles County Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           4